Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 16, it is unclear what is meant by the phrase “substantially agrees with.”  Please explain because it is hard to ascertain the metes and bound of the claim.  At what point is there substantial agreement? 


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-107443909-A to Lemeda.  The examiner notes that the listed element numbers within the machine English translation are not consistent throughout the entire document.  Therefore, the name of the element is used in place of the element numbers.  
With regard to Claim 13, Lemeda teaches an electronic apparatus (printer) comprising:
	a mobile object (inkjet head) that performs a set printing operation on a printing medium (P);
	a moving mechanism (carriage) that moves the mobile object (inkjet head);
	a functional mechanism (cover unit) that takes:
		a standby state in which the functional mechanism (cover unit) does not interrupt the printing operation of the mobile object (inkjet head); and 
a function exercised state in which (i) at least a part of the functional mechanism (cover unit) is located within a printing operation area (print area) where the mobile object (inkjet head) can move while the mobile object performs the printing operation and (ii) a set function is exercised; and

	wherein:
	the mobile object (inkjet head) moves while being in contact with the transition member (stopper wall) outside the printing operation area (cleaning area) so that the transition member (stopper wall) moves to bring the functional mechanism (cover unit) into the function exercised state from the standby state.
With regard to Claim 14, Lemeda teaches wherein the set function of the functional mechanism (cover unit) is a function of preparing for the printing operation (cleaning the inkjet head) of the mobile object (inkjet head) while the mobile object does not perform the printing operation outside the printing operation area.
	With regard to Claim 15, Lemeda teaches wherein: the mobile object (inkjet head) comprises a contact member (cover frame), and the mobile object moves along a movable direction of the transition member in an abutting state where the contact member of the mobile object comes in contact with the transition member (stopper wall portion) outside the printing operation area, so that the transition member moves to bring the functional mechanism (cover unit) into the function exercised state from the standby state.
With regard to Claim 20, Li teaches wherein: the mobile object further comprises a print head (inkjet head), and the functional mechanism is a wiper (blade unit) that wipes an ink discharge surface (ejection surface) of the print head.
Claim 21, Lemeda teaches wherein: the mobile object further comprises a print head (inkjet head), and the functional mechanism is a cap (cap unit) that covers and caps the print head.
With regard to Claim 22, Lemeda teaches a printing device (inkjet head) comprising:
the electronic apparatus (printer) according to claim 13; and a housing (housing) that accommodates the electronic apparatus (printer).

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the 
examiner.

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The primary reason for the allowance of Claims 16-18 is the inclusion of the limitations the mobile object moves further in the second direction while maintaining the abutting state so that the functional mechanism is brought into the function exercised state from the standby state.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reason for the allowance of Claim 19 is the inclusion of the limitation wherein the functional mechanism is integrally formed with the transition member.
It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853